              Case 1:19-cv-05649-PKC Document 61
                                              60 Filed 06/11/21
                                                       06/10/21 Page 1 of 2


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                            ATTORNEYS AT LAW
                                     600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                                                      EMMA L. FREEMAN
                                                    10TH FLOOR
JONATHAN S. ABADY                                                                               DAVID BERMAN
                                            NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                   HARVEY PRAGER
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
                                               TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                            MARISSA BENAVIDES
                                               FAX: (212) 763-5001
DANIEL J. KORNSTEIN                             www.ecbawm.com                                 NICK BOURLAND
O. ANDREW F. WILSON                                                                         ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                            ANANDA BURRA
DEBRA L. GREENBERGER                                                                              MAX SELVER
ZOE SALZMAN                                                                                    VIVAKE PRASAD
SAM SHAPIRO                                                                                      NOEL R. LEÓN




                                                            June 10, 2021
                                                    Application GRANTED.
   Via ECF
                                                    SO ORDERED.
   Honorable P. Kevin Castel
                                                    6/11/2021
   United States District Judge
   United States Courthouse
   500 Pearl Street, Courtroom 11D
   New York, NY 10007

                    Re:   Dame Products v. The Metropolitan Transportation Authority, et al.,
                          Case No. 19 Civ. 05649 (PKC)

   Your Honor:

                  We represent Plaintiff Dame Products in the above-captioned matter. We write
   jointly with counsel for Defendants to respectfully request an extension of time from June 11,
   2021 to July 12, 2021 for the parties to file pre-motion letters in anticipation of moving for
   summary judgment; and an extension of time from July 2, 2021 to August 2, 2021 for the parties
   to complete expert discovery. Four previous requests for an extension of the pre-motion letter
   deadline were made and granted. See Dkt. Nos. 53, 55, 57 and 59. Five previous requests for an
   extension of the expert discovery deadline were made and granted. See Dkt. Nos. 38-39, 40, 42,
   55, 57 and 59.

                   The parties request these extensions because of their ongoing substantive
   settlement discussions. The parties have made substantial progress and are close to a settlement
   agreement, but need additional time to complete all necessary aspects of the agreement. Given
   the status of continued negotiations, the parties continue to believe it is preferable to devote
   resources to settlement conversations than to expend them on expert discovery or summary
   judgment pre-motion papers.

                  For the foregoing reasons, the parties respectfully request that the Court extend
   the deadline to file pre-motion letters in anticipation of moving for summary judgment to July
   12, 2021; and extend the deadline to complete expert discovery to August 2, 2021.
        Case 1:19-cv-05649-PKC Document 61
                                        60 Filed 06/11/21
                                                 06/10/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


                                          Respectfully submitted,

                                                   /s

                                          Richard D. Emery
                                          Samuel Shapiro
                                          Emma L. Freeman

c.    All counsel of record, via ECF




4820-8584-9582v.1 0104343-000007
